Attachment to Advisory Action
Applicants’ amendment filed 9/6/2022 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search.
With respect to new issues, independent claim 1 has been amended to include recite a reduced compression set of about 24% when using a composition of 25% fluoropolymer A or 35% fluoropolymer A of the reaction product from a compression set about 37% when using 100% fluoropolymer A. 
It is the examiner's position that this is a new issue since this combination was not presented before, i.e., claims dependent on 1 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
It is noted that the proposed amendment would overcome the indefinite rejection presented in the previous Office Action. However, the proposed amendment gives rise to new issues.
Additionally, the proposed amendment does not place the claims in condition for allowance.
The proposed amendment to claim 1 includes the amounts of 25% fluoropolymer A and 35% fluropolymer A. These amounts are indefinite because it is unclear with what the percentages are in relation to. For example, it is unclear whether the 25% is weight %, volume% or molar%. 
Additionally, the proposed amendment presents a situation where when a fluoropolymer A by itself has a compression set of 37%, then a blend having 25% or 35% of fluoropolymer A has a compression set of 24%. Thus, when a fluoropolymer A does not have a compression set of 37% or when an amount is not 25% or 35%, then the requirement is not necessary for prior art to fall in the scope of the claims.
For example, Park (US 2006/0004126) teaches rubber compositions containing a vulcanized fluorocarbon elastomer and filler in a thermoplastic material matrix (abstract). Park teaches the elastomeric material includes elastomers such as VDF/HFP/TFE and TFE/PP copolymers and the copolymers may contain cure site monomers (¶ 19). Park ‘126 teaches examples of thermopolastic polymers include TFE/HFP/VDF copolymers (¶ 39-41). Park ‘126 teaches a curative agent is present which includes peroxides with coagents such as triallyl cyanurate and triallyl isocyanurate (¶ 54-56). Park ‘126 teaches the composition is made by dynamic vulcanization of the elastomer in the presence of the thermoplastic (¶ 80-85). Park teaches suitable peroxides include 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane and bis-(t-butylperoxyisopropyl)benzene (¶ 55). Park ‘126 teaches examples which use 3 phr peroxide (¶ 121) which falls in the claimed range. Park ‘126 teaches examples where two elastomers are mixed together where a first elastomer is a terpolymer of VDF/HFP/TFE (corresponding to claimed fluoropolymer B) and a second elastomer is a terpolymer of TFE/PP/VDF (corresponding to claimed fluoropolymer A) in a 70/30 ratio and they are cured (crosslinked) using a calcium hydroxide crosslinker (¶ 105-120). It would have been obvious to one of ordinary skill in the art to use a peroxide and a coagent because Park ‘126 teaches peroxide and coagent curatives such as triallyl cyanurate and triallyl isocyanurate are suitable for curing the elastomers (¶ 54-56) and it would have been obvious to one of ordinary skill in the art to use a CSM with a TFE/PP/VDF copolymer because Park teaches a CSM comonomer may be present in the copolymers (¶ 19).
Park teaches a 70/30 ratio, which falls outside the scope of 25% fluoropolymer A and 35% fluoropolymer A. Therefore, proviso (“when using…”)recited in the claim is met. 
Thus, the proposed amendment does not provide allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764